Case: 3:15-cr-00003-GFVT-MAS Doc #: 368 Filed: 06/04/20 Page: 1 of 5 - Page ID#:
                                    1411



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )    Criminal No. 3:15-cr-0003-GFVT-MAS-7
                                                  )
 V.                                               )
                                                  )          MEMORANDUM OPINION
 DAVID ALLEN HEDGES,                              )                  &
                                                  )                ORDER
         Defendant.                               )


                                       *** *** *** ***

       This matter is before the Court on Defendant David Allen Hedges’ violation of

supervised release. Magistrate Judge Matthew A. Stinnett issued a Recommended Disposition

pursuant to Mr. Hedge’s violation. [R. 360.] Judge Stinnett recommended revocation and an

eleven-month period of incarceration followed by a two-year term of supervised release. Id. Mr.

Hedges preserved his right of allocution and came before the undersigned on June 28, 2020. [R.

367.] At his allocution hearing, Mr. Hedges verbally objected to the length of the term of

imprisonment recommended by Judge Stinnett. For the reasons that follow, Mr. Hedges’

objections are OVERRULED IN PART, and Judge Stinnett’s recommendation is ADOPTED

IN PART.

                                                 I

       Judge Stinnett’s Recommended Disposition accurately sets forth a more detailed account

of the factual and procedural background of this case. The Court incorporates Judge Stinnett’s

discussion of the record by reference here, but nevertheless will reiterate a few key facts.
Case: 3:15-cr-00003-GFVT-MAS Doc #: 368 Filed: 06/04/20 Page: 2 of 5 - Page ID#:
                                    1412



       On April 12, 2017, Mr. Hedges pleaded guilty to conspiracy to commit mail fraud and

aiding and abetting fraud with identification documents. [R. 312.] This Court sentenced him to

forty-five (45) months imprisonment, followed by three (3) years of supervised release. Id. Mr.

Hedge’s term of supervision began on February 15, 2019. However, Mr. Hedges failed to report

to the United States Probation Office (USPO) upon his release.

       On March 19, 2019, USPO issued a Supervised Release Violation Report charging

Hedges with several violations, and the undersigned issued a warrant the following day. Law

enforcement did not locate Mr. Hedges until April 28, 2019. Frankfort police responded to a call

involving Mr. Hedges, at which time they realized Mr. Hedges had an active state warrant.

Frankfort officers arrested and searched Mr. Hedges and found four bags of methamphetamine.

Hedges pleaded guilty to attempted drug trafficking in Franklin Circuit Court and was sentenced

to twelve (12) months incarceration. Mr. Hedges’ criminal conviction and reporting violations

constitute a Grade C violation. Based on his criminal history and a Grade C violation, the

Guideline range for this violation is 7 to 13 months.

       Judge Stinnett held a revocation hearing on February 4, 2020 at which Mr. Hedges

stipulated to the violations in the report. [R. 359.] There, the United States proposed a sentence

of four (4) months incarceration followed by three (3) months in a halfway house. [R. 360 at 3.]

Mr. Hedges agreed with the proposed sentence, but asked to be given credit toward the sentence

for the time he served in connection with the unrelated state charges.

       For reasons more thoroughly articulated in the Recommended Disposition, Judge Stinnett

ultimately recommended eleven (11) months incarceration, followed by two (2) years of

supervised release. Judge Stinnett characterized the parties’ recommendation as “inappropriate”

in that “[f]our months incarceration is insufficient to reflect the seriousness of the crime, deter
                                                  2
Case: 3:15-cr-00003-GFVT-MAS Doc #: 368 Filed: 06/04/20 Page: 3 of 5 - Page ID#:
                                    1413



future conduct, and protect the public from the constant criminal activity of Hedges.” [R. 360 at

6.] In reaching his conclusion, Judge Stinnett focused on Mr. Hedges’ repeated state law

convictions related to drug use. Further, Judge Stinnett noted that Mr. Hedges violated his terms

of supervision immediately upon release, which is a “typical pattern of conduct” for him. Judge

Stinnett relied on these factors in making his recommendation as to an appropriate sentence.

                                                 II

       Under Federal Rule of Criminal Procedure 59(b), a party has fourteen days after service

to register any objections to the recommended disposition or else waive his rights to appeal. See

also 28 U.S.C. § 636(b)(1). In order to receive de novo review by this Court, any objection to

the report and recommendation must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir.

1986). A specific objection “explain[s] and cite[s] specific portions of the report which

[counsel] deem[s] problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (citation

omitted). A general objection that fails to identify specific factual or legal issues from the report

and recommendation, however, is not permitted since it duplicates the Magistrate’s efforts and

wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991).

       Mr. Hedges did not file any written objections to the Recommended Disposition, but he

preserved his right of allocution. The objections raised by Mr. Hedges are sufficiently definite to

trigger the Court’s obligation to conduct a de novo review. See 28 U.S.C. § 636(b)(1)(c). The

Court has satisfied that duty, reviewing the entire record, including the pleadings, the parties’

arguments, relevant case law, and statutory authority, as well as applicable procedural rules.

       At the allocution hearing held on June 28, 2020, Mr. Hedges objected to the length of the

sentence recommended by Judge Stinnett. Mr. Hedges asked the Court to reconsider the
                                            3
Case: 3:15-cr-00003-GFVT-MAS Doc #: 368 Filed: 06/04/20 Page: 4 of 5 - Page ID#:
                                    1414



sentence proposed by the parties at the final hearing before Judge Stinnett. Further, counsel for

Mr. Hedges pointed out this is Mr. Hedges’ first violation in federal court, and that Mr. Hedges

has already served twelve months in state custody for the attempted trafficking charge. This

argument contemplates that Mr. Hedges is being punished twice for the same crime. But as the

Court explained at the allocution hearing, the primary wrong in the supervised release context is

the violation of the Court’s trust by the defendant. Here, Mr. Hedges disappeared immediately

upon release, and did not even attempt to comply with his terms of supervision.

       Mr. Hedges’ violation demonstrates a severe breach of the Court’s trust. The Court

acknowledges that Mr. Hedges served significant time for his state conviction. But any sentence

imposed in this Court is in response to the breach of trust by Defendant, not the underlying state

conviction. The sentence recommended by Judge Stinnett is not unreasonable and is in the

middle of the Guidelines range. The Court believes, as Judge Stinnett did, that the sentence

proposed by the parties in not appropriate. Mr. Hedges is in a unique circumstance though, as

the availability of good time credit for any sentence longer than 12 months could make a 13-

month, top of the Guidelines sentence, in effect, shorter than the 11-month recommendation. In

light of this fact, and taking into consideration the arguments of defense counsel, the Court will

impose a sentence of ten (10) months. The Court finds this sentence is sufficient but not greater

than necessary to address the statutory factors as defined in 18 U.S.C. §§ 3553(a) and 3583(e).

                                                III

       For the foregoing reasons, and the Court being otherwise sufficiently advised, it is hereby

ORDERED:

       1.      Defendant David Allen Hedges’ Objections to the Magistrate Judge’s Report and

Recommendation are GRANTED IN PART;
                                                 4
Case: 3:15-cr-00003-GFVT-MAS Doc #: 368 Filed: 06/04/20 Page: 5 of 5 - Page ID#:
                                    1415



       2.     The Magistrate Judge’s Report and Recommendation [R. 360] is ADOPTED IN

PART as and for the opinion of the Court;

       3.     Defendant David Allen Hedges is found GUILTY of all violations, as set forth in

the Petition filed by the United States Probation Office and the Recommended Disposition of the

Magistrate Judge;

       4.     Mr. Hedges’ supervised release is REVOKED;

       5.     Mr. Hedges is hereby sentenced to the Custody of the Bureau of Prisons of a term

of imprisonment of ten (10) months, followed by a two (2) year period of supervised release;

and

       6.     Judgment shall enter promptly.

       This the 4th day of June, 2020.




                                               5
